DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 11 March 2021.
Claims 1 – 7 and 14 – 23 are pending.
Claims 8 – 13, subjected to restriction requirement, are withdrawn from consideration.
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made.  This Office Action is made FINAL.

Claim Objections
Claims 1 – 7 and 14 – 23 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, “receiving, at the processor of the storage device, a command from the host device coupled to the storage device, the command including a PBA” should be “receiving, at the processor of the storage device, a command from the host device coupled to the storage device, the command including a PBA translated based on the mapping”.  As recited, said PBA is broad enough to encompass both untranslated PBA and translated PBA.  However, the instant specification is clear that said PBA, transmitted to SSD, is translated using LBA-PBA mapping (see Fig. 2, ¶[38-40]).  Therefore, claim 1 should be amended to be consistent with the instant specification.


Regarding claim 2 – 3 and 5, “the memory” lacks antecedence basis should be “the volatile memory”.  It would appear that Applicant has overlooked amending dependent claims when amending “memory” to “volatile memory” in claim 1.

Regarding claims 17 – 20, “the memory” should be “the volatile memory”.  It would appear that Applicant has overlooked amending dependent claims when introducing “volatile memory” in claim 14.  It is noted that it is DRAM (volatile memory) that stores applications/routines (program) used to process data (see spec ¶[41]).  Therefore, dependent claims should be amended accordingly.

Regarding claim 22, “erasing a location in the volatile memory for storing the mapping of LBA values to PBA values” is inconsistent and should be “the LBA values and the PBA values” (see claim 1 “storing, in a volatile memory of a processor of a storage device, a mapping of logical block address (LBA) values to physical block address (PBA) values”).
Claim 23 is the device claim corresponding to the method claim 22 and is objected on the same grounds as claim 22.

Claims, dependent upon said above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Widder (US 20190004944) in view of Perkins (US 5715422) and Munireddy (US 20140325261).

Regarding claim 1, Widder teaches
A method comprising: 
storing, in a volatile memory (volatile memory = Fig. 2A RAM 116) of a processor (processor = Fig. 2A controller 102 which may be flash memory controller (see ¶[25])) of a storage device (storage device = Fig. 2A  non-volatile storage system 100 which includes controller 102), a mapping of logical block address (LBA) values to physical block address (PBA) values (a mapping of LBA values to PBA values = logical to physical address translation table), the LBA and PBA values associated with an array of storage media (array of storage media = Fig. 2A non-volatile memory 104 wherein said non-volatile memory 104 includes non-volatile memory array 142 of flash cells (see Fig. 2B, ¶[43])) managed by the storage device (Widder teaches logical to physical address translation table stored in RAM 116 (see ¶[38]) that is in controller 102 (see ¶[34]), wherein said logical to physical address translation table translates logical address to physical address of non-volatile memory 104 (see ¶[14]).  Widder further teaches that i) said non-volatile memory is wear-leveled (managed) by media management layer of non-volatile storage device (see Fig. 2, ¶[39]), and ii) said RAM 116, storing said logical to physical address translation table, is volatile (see Widder claims 13-14).)
transmitting, by the processor (processor = Fig. 2A controller 102) of the storage device to a host device (host device = host system), the mapping; (Widder teaches sending, by controller 102 (see ¶[41]), a copy of logical to physical address translation table to host system (see ¶[15]).)
receiving, at the processor (the processor = controller 102) of the storage device, a command (command = read command) from the host device (host device  = host system) coupled to the storage device (Widder teaches controller 102 interfaces with host system (see ¶[24]).  Note that since controller 102 is part of storage device 100 (see Fig. 1), said host system also interfaces with said storage device.), the command including a PBA; (Widder teaches said host system using said copy of logical and physical address translation table to generate PBA in a command sent to said storage device (see ¶[17]).  In exemplary read embodiment of Fig. 3A, said host system utilizes GAT/address translation table to generate, from LBA, PBA that is in included in said command that is sent to controller 102 (see Fig. 3A, ¶[52]).)
(¶[25]  The controller 102 (which may be a flash memory controller) can take the form of processing circuitry, a microprocessor or processor, and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example;  ¶[43]  The non-volatile memory die 104 may include a non-volatile memory array 142. The non-volatile memory array 142 may include a plurality of non-volatile memory elements or cells, each configured to store one or more bits of data. The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration;  ¶[38]  In another implementation, the logical-to-physical address mapping table may be resident in a buffer controller memory buffer within controller 102 or in RAM 116;  ¶[34]  Although illustrated in FIG. 2A as located separately from the controller 102, in other implementations one or both of the RAM 116 and the ROM 118 may be located within the controller 102;  ¶[14]  In this way, applications that reside on the host system may operate using logical addresses without the need to know the actual physical addresses in memory. In order to account for the different types of addresses, a logical-to-physical address translation table may be used to perform the translation from a logical address to a physical address;  ¶[39]  Additional modules of the non-volatile memory system 100 illustrated in FIG. 2A may include a media management layer 138, which performs wear leveling of memory cells of the non-volatile memory die 104;  Widder claim 13-14  a memory configured to store a memory management data construct, wherein the memory comprises volatile and non-volatile memory;  ¶[41]  Transmission of address translation table module 111 may determine when the controller 102 is to transmit the logical-to-physical address translation table to the host;  ¶[15]  In one implementation, the memory system sends a copy of the logical-to-physical address translation table (or other type of file management table, such as a memory management data construct) to the host system;  ¶[24]  The controller 102 may interface with a host system and transmit command sequences for read, program, and erase operations to the non-volatile memory die(s) 104;  ¶[17]  In operation, the host system may send a command to the memory system. In particular, the host system may use the copy of the logical-to-physical address translation table received from the memory system to generate a specific physical address (or set of specific physical addresses) that are included in the command (and may also include a specific logical address (or set of specific logical addresses);  ¶[52]  As illustrated in FIGS. 3A-B, the host system may send a command, such as a vendor specific command, to the memory system requesting transmission of the GAT. In response, the memory system transmits the GAT (shown in FIG. 3A as 32 MB GAT). Further, the host system, using the GAT resident in the host system, generates the physical address from the logical address. In particular, using the stored GAT image, the host system may be configured to calculate the physical address and provide both logic block address (LBA) and physical block address (PBA) to the flash controller in each read access. In one implementation, the logical address is the logical flash memory unit (LFMU) and the physical address is the physical flash memory unit (PFMU). The LFMU and the PFMU may be sent from the host system to the memory system in a command.)
retrieving, by the processor (processor = controller 102 that is also flash memory controller), data stored on the array of storage media using the PBA; (Widder teaches controller 102 using PBA (in said command) to perform said command (see ¶[18]).  In exemplary read embodiment of Fig. 3A, controller 102 performs read from non-volatile memory according to PBA received from said host system (see Fig. 3A, ¶[53]).  Widder also teaches that PBA correlates to a physical location in memory (see ¶[14]).) 
returning, by the processor (processor = controller 102) to the host device (host device = host system) coupled to the storage device the [processed] data (Widder teaches returning, to said host system, read from said flash (see Fig. 3 arrow from device to host of direct read from flash), wherein host interface 120, of controller 102 (see Fig. 2A), facilitates said returning of said read from said flash (see ¶[35]).) 
(¶[18]  The memory system may receive the command from the host system, and process the physical address (or the set of physical addresses) included therein.  If the physical address (or the set of physical addresses) is not in a section of memory where the logical-to-physical address translation table has been updated (e.g., indicative of no change), the controller uses the physical address included in the command in order to perform the command;  ¶[53]  Receiving the command, the flash controller may access the GAT bitmap in order to determine whether to accept or reject the PFMU resident in the command. For example, as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1), to perform the read from the flash according to the received PBA from the host system;  ¶[14]  Another type of address is a physical address, which can be different from the logical address and is the address that correlates to the physical location in memory;  ¶[35]  Additionally, the front end module 108 may include a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The host interface 120 may typically facilitate transfer for data, control signals, and timing signals)

As previously noted, claim 1, Widder teaches controller 102 (processor of storage device) returning read (data) of non-volatile memory to host system (host) but does not appear to explicitly teach processing, using RAM 116 (volatile memory), said read prior to returning said read to said host system (see also limitation below).
processing, using the processor and the volatile, the retrieved data to generate processed data;
and returning, by the processor to the host device coupled to the storage device, the processed data

However, Perkins teaches
processing, using [the] processor (processor = Fig. 3 card CPU 52) and [the volatile] memory (memory = Fig. 3 read/write memory 28 of processing card 50), [the] retrieved data to generate processed data;  (Perkins teaches recalling data from data storage memory and processing (via processing routine) said data where some information, of said processing, is stored in read/write memory (see Perkins claim 14).  Perkins further teaches that said processing is performed by CPU on said data processing and storage card (see Perkins claim 18).)
and returning, by the processor to [the] host device (host device = host computer) coupled to the storage device (Perkins teaches storage and processing card connected to host computer (see Perkins claim 14)), the processed data (Perkins teaches final result, of executing the processing routine, is stored in host memory (see col 6 ln 10-13), wherein card CPU of card 50 is utilized to execute said processing routine (see col 6 ln 17-27).) 
(Perkins claim 14  providing a storage and processing card having a data-storage memory and a read/write memory residing on the card; connecting the card to a host computer: recalling a processing routine from the data-storage memory; recalling data from the data-storage memory; and processing the data with the processing routine, the step of processing including the step of temporarily storing some information in the read/write memory;  Perkins claim 18   processing the data with a central processing unit residing on the data processing and storage card;  col 6 ln 10-13  The final results of the execution of the processing routine, the decompressed data in the example, are stored in the host memory 48;  col 6 ln 17-27  Additionally, the card 50 includes a card central processing unit (CPU) 52 residing on the substrate card 22 and integrated with the memories 26 and 28, and with the host computer 40 (when plugged in) through the card logic 30. The card CPU 52 is a specially designed processor to execute all or a part of the processing routine onboard the card rather than in the host computer.)
In view of Perkins, Widder is modified such that controller 102 (processor) would process, using RAM 116 (volatile memory) on storage, said read (data) from non-volatile memory (via processing routine) prior to returning the processed read to host.

Widder and Perkins are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as supra because it would enable storage to perform sophisticated routines that are beyond memory capabilities of a computer (Perkins, col 1 ln 66-col 2 ln 21).

As previously noted in claim 1, Widder in view of Perkins teach mapping stored in volatile memory (see claim 1 “storing, in a volatile memory of a processor of a storage device, a mapping of logical block address (LBA) values to physical block address (PBA) values”) but do not appear to explicitly teach
removing, by the processor of the storage device, the mapping from the volatile memory

However, Munireddy teaches
removing, by [the] processor (processor = Fig. 2 controller 235) [of the storage device], [the mapping] data from [the volatile] memory (memory = DRAM) (Munireddy teaches controller performing offloading of pinned cache data to OS disk partition (see ¶[19]), wherein upon said offloading, DRAM is free (removed) of said pinned cache data (see ¶[21]).)
(¶[19]  If the controller 235 detects a partition 220 in the OS disk 210, as noted above, the controller offloads all the pinned cache data to the partition 220 on the OS disk 210. This offloading task may be performed by firmware on the controller 235. In this manner, a copy of the data that is in the pin cache is present in the partition 220 on the OS disk 210;  ¶[21]  Once the pinned cache data from the controllers is offloaded, the DRAMS of the controllers 235 are free of the pinned cache data)
removed) of said mapping.

Widder, Perkins and Munireddy are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because it is applying Munireddy’s known technique (offloading data from DRAM to OS disk partition) to offload mapping in volatile memory of Widder as modified ready for improvement to yield predictable result of reuse of volatile memory (Munireddy, ¶[21]).

Claim 14 is the device claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Widder also teaches
A storage device (storage device = Fig. 1 non-volatile storage device 100) comprising: 
an interface; (an interface = Fig. 2A host interface 120 in non-volatile storage device 100)
an array of storage media; (array of storage media = Fig. 2A  non-volatile memory 104 in non-volatile storage device 100, wherein said non-volatile memory 104 includes non-volatile memory array 142 of flash cells (see Fig. 2B, ¶[43]))
¶[43]  FIG. 2B is a block diagram illustrating exemplary components of a non-volatile memory die 104 in more detail. The non-volatile memory die 104 may include a non-volatile memory array 142. The non-volatile memory array 142 may include a plurality of non-volatile memory elements or cells, each configured to store one or more bits of data. The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration)

Perkins also teaches
A storage device comprising: (storage device = Fig. 3 card 50)
a processor (processor = Fig. 3  card CPU 52)
a memory (memory = Fig. 3  read/write memory 28) for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: (Perkins teaches utilizing read/write memory to data processing instructions, wherein said data processing instructions are executed by central processing unit of card (see Perkins abstract).)
(col 3 ln 45-47  Residing on the substrate card 22 is a connector 24 that is configured to connect to a corresponding connector on a host computer;  Perkins abstract  Data processing instructions are stored in the data-storage memory, along with the data. Alternatively, the card may include a central processing unit that processes the instructions.)

the method of claim 1 where Widder further teaches
the receiving the command comprising receiving at least one instruction to run after the retrieving the data (data = read from flash) (Widder teaches controller 102 receiving command and performing read from flash according to received PBA from host system (see ¶[53]), wherein data bytes of said read is decoded and error corrected (see ¶[36]).  Note that said received command has an operation/instruction that causes said read from flash, that was previously performed, to be decoded and error corrected after said read from flash (receiving at least one instruction to run after the retrieving the data)).
(¶[53]  Receiving the command, the flash controller may access the GAT bitmap in order to determine whether to accept or reject the PFMU resident in the command. For example, as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1), to perform the read from the flash according to the received PBA from the host system;  ¶[36]  The back end module 110 may include an error correction controller (ECC) engine 124 that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non-volatile memory die(s) 104.)

Regarding claim 17, Widder in view of Perkins and Munireddy teach the storage device of claim 14 and RAM 116 (volatile memory) (see claim 1 “storing, in a volatile memory of a processor of a storage device, a mapping of logical block address (LBA) values to physical block address (PBA) values”
the memory (memory = read/write memory) comprising a dynamic random- access memory (DRAM) (Perkins teaches that read/write memory includes DRAM (see col 4 ln 3-8))
(col 4 ln 3-8  The preferred type of memory unit used in the read/write memory 28 is a Pseudo-Static Random Access Memory (PSRAM). Other types of operable memory units include conventional Static Random Access Memory (SRAM) or Dynamic Random Access Memory (DRAM))
Since both Widder as modified and Perkins teach using memory devices, it would have been obvious to one of ordinary skill in the art to substitute RAM for DRAM to achieve the predictable result of memory read/write (Perkins, col 4 ln 2-3).

Claims 2, 4, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Perkins and Munireddy, and further in view of Barclay (US 20040015972).

Regarding claim 2, Widder in view of Perkins and Munireddy teach the method of claim 1 and the receiving the command (see claim 1 “receiving, at a processor of a storage device, a command”), where Perkins further teaches
[the receiving the command comprising receiving a flag] identifying a program (program = processing routine) to run, [the program stored within the memory of the storage device] (Perkins teaches recalling/identifying processing routine that is used to process data (see Perkins claim 14), wherein said processing routine is performed by CPU of card (see Perkins abstract))
Perkins claim 14  providing a storage and processing card having a data-storage memory and a read/write memory residing on the card; connecting the card to a host computer: recalling a processing routine from the data-storage memory; recalling data from the data-storage memory; and processing the data with the processing routine, the step of processing including the step of temporarily storing some information in the read/write memory;  Perkins abstract  Alternatively, the card may include a central processing unit that processes the instructions.)

Widder in view of Perkins and Munireddy do not appear to explicitly teach
the receiving the command comprising receiving a flag identifying a program to run, the program stored within the memory of the storage device

However, Barclay teaches
receiving a flag identifying a program (program = module 114A) to run, the program stored within [the] memory of [the storage] device (Barclay teaches responsive to flag that identifies native code (or module), sending a request (flag) to CPU to execute identified module 114A (see ¶[21], wherein said module 114A is loaded/stored in memory 106 of computer system (see ¶[18]))
(¶[21]  If flag 116A is set to identify presence of a functionally equivalent module of native code, code execution selector 108 sends a request to CPU 104 to execute module 114A;  ¶[18]  Before portions 112C, 112B, 112C are potentially executed, code execution selector 108 includes instructions for directing CPU 104 to load modules 114A, 114B of native code from storage 105 to memory 106 once non-native code 110 is initially executed)
In view of Barclay, Widder as modified is modified such that the command received at the processor includes a signal/flag that identifies, for execution, native code of processing routine (program), where said native code is stored in the memory of the storage device.

Widder, Perkins, Munireddy and Barclay are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder in the manner described supra because native code executes faster than non-native code (Barclay, ¶[17]).

Claim 18 is the device claim corresponding to the method claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.  Widder also teaches
logic, executed by the processor, for receiving at least one instruction to run after the retrieving the data (data = read from flash) (Widder teaches controller 102 receiving command and performing read from flash according to received PBA from host system (see ¶[53]), wherein data bytes of said read is decoded and error corrected (see ¶[36]).  Note that said received command has an operation/instruction that causes said read from flash, that was previously performed, to be decoded and error corrected after said read from flash (receiving at least one instruction to run after the retrieving the data)).
¶[53]  Receiving the command, the flash controller may access the GAT bitmap in order to determine whether to accept or reject the PFMU resident in the command. For example, as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1), to perform the read from the flash according to the received PBA from the host system;  ¶[36]  The back end module 110 may include an error correction controller (ECC) engine 124 that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non-volatile memory die(s) 104.)

Regarding claim 4, Widder in view of Perkins, Munireddy and Barclay teach the method of claim 2.  As noted in claim 2, Widder in view of Perkins, Munireddy and Barclay teach the receiving the command comprising receiving a flag identifying a program (program = processing routine) to run, where Perkins further teaches
receiving a plurality of programs (plurality of programs = instructions of processing routine) to run and the processing the data comprising executing the program (program = processing routine) and the plurality of programs on the data in a predefined sequence (predefines sequence = recall data and storing intermediate results in read/write memory), output of the executing of the predefined sequence generating the processed data (processed data = final results) (Perkins teaches CPU (on card) executing processing routine (see col 6 ln 25-28), wherein said processing routine includes recalling/receiving said processing routine (which includes a set of instructions (see col 5 ln 61-65)) and executing said processing routine/set of instructions (see col 5 ln 61-65) .  Perkins teaches that when said processing routine/set of instructions are executed, recalling data from data storage memory (see col 5 ln 61-65), where intermediate results are stored to read/write memory (see col 5 ln 67-col 6 ln 3) and final results, of execution of the processing routine, are stored in host memory (see col 6 ln 10-13).  Note that processing routine/set of instructions causes a specific/predefined sequence of steps (recall data, store intermediate result, return final result) to occur.)
(col 6 ln 25-28  The card CPU 52 is a specially designed processor to execute all or a part of the processing routine onboard the card rather than in the host computer;  col 5 ln 61-65  To execute the processing routine, the host CPU 46 recalls the processing routine from the data storage memory 26, numeral 72. The processing routine is executed, and data is recalled as needed from the data-storage memory 26, numeral 74;  col 4 ln 53-54  The processing routine is any set of instructions that are utilized by the palmtop computer to process the data;  col 5 ln 67-col 6 ln 3  As the processing routine is executed by the host CPU 46, numeral 76, intermediate results are written to, and recalled from, the read/write memory 28 of the card 20, numeral 78;  col 6 ln 10-13  The final results of the execution of the processing routine, the decompressed data in the example, are stored in the host memory 48)
In view of Perkins, Widder as modified is modified such that receiving the command identifying a program/processing routine to run, includes recalling/receiving instructions (plurality of programs) of said processing routine (the program), wherein execution of said processing routine results in recalling data from data storage memory, where intermediate results are stored to read/write memory (execute program and plurality of programs on data in a predefined sequence) and final results, of execution of the processing routine, are stored in host the output of the executing of the predefined sequence generating the processed data).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because it is applying Perkins’s known technique (recalling and executing instructions (of processing routine) that i) recall data, ii) store intermediate result, and iii) return final result) to processing routine (program) of Widder as modified ready for improvement to yield predictable result of data processing (Perkins, col 5 ln 67-col 6 ln 3).

Claim 20 is the device claim corresponding to the method claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4. 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Perkins, Munireddy and Barclay, and further in view of Lynch (US 5829031).

Regarding claim 3, Widder in view of Perkins, Munireddy and Barclay teach the method of claim 2.  As noted in claim 2, Widder in view of Perkins, Munireddy and Barclay teach the receiving the command comprising receiving a flag identifying a program to run, where Perkins further teaches that said program (processing routine) also processes data (see Perkins claim 14).  
Perkins claim 14  providing a storage and processing card having a data-storage memory and a read/write memory residing on the card; connecting the card to a host computer: recalling a processing routine from the data-storage memory; recalling data from the data-storage memory; and processing the data with the processing routine, the step of processing including the step of temporarily storing some information in the read/write memory)

Barclay further teaches
loading the program identified in the command into [the] memory and executing the program [after the retrieving the data] (Barclay teaches a request that identifies, for execution, native code (or module 114A) and executing said native code (or module 114A) (see ¶[21]), wherein said native code (or module 114) is loaded in memory prior to said execution (see ¶[18]).)
(¶[21]  If flag 116A is set to identify presence of a functionally equivalent module of native code, code execution selector 108 sends a request to CPU 104 to execute module 114A; then, when module 114A has completed execution, control passes back to code execution selector 108 so that other portions of non-native code can be executed;  ¶[18]  Before portions 112C, 112B, 112C are potentially executed, code execution selector 108 includes instructions for directing CPU 104 to load modules 114A, 114B of native code from storage 105 to memory 106 once non-native code 110 is initially executed)
In view of Barclay, Widder as modified is modified such that program (that processes data), identified in the command, is loaded into memory prior to execution.  In other words, the combination of Widder, Perkins, Munireddy and Barclay teach
the processing the data comprising loading the program identified in the command into memory and executing the program [after the retrieving the data]

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because it is applying Barclay’s known technique (loading of program prior to execution) to processing routine (that processes data) of Widder as modified ready for improvement to yield predictable result of code execution (Barclay, ¶[21]).

As previously noted, Widder in view of Perkins, Munireddy and Barclay teach retrieving, by the processor, data stored on a storage medium (see claim 1) and executing the program (see claim 3) but do not appear to explicitly teach
and executing the program after the retrieving the data

However, Lynch teaches
and executing [the] program after [the] retrieving [the] data (Lynch teaches prefetching data prior to executing instruction that utilizes said data (see col 8 ln 38-40).)
(col 8 ln 38-40  As used herein, data is prefetched if it is transferred to data cache 24 prior to an instruction being executed which accesses that data)
In view of Lynch, Widder as modified is modified such that said data is retrieved prior to execution of program that utilizes said data (data prefetching).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because prefetching data improves performance by ensuring data is available prior to execution of instruction that utilizes said data (Lynch, col 8 ln 40-45).

Claim 19 is the device claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Perkins and Munireddy, and further in view of Fujimoto (US 20150331479 ).

Regarding claim 5, Widder in view of Perkins and Munireddy teach the method of claim 1 but do not appear to teach
the method further comprising temporarily storing the data in the memory after the retrieving the data

However, Fujimoto teaches
temporarily storing [the] data in [the] memory (memory = Fig. 3 buffer 27) after [the] retrieving the data (Fujimoto teaches storing data read from flash memory in buffer (see ¶[40]).)
¶[40]  The buffer 27 also temporarily stores a specified amount of data when data read from the NAND type flash memory 11 are transmitted to the host apparatus 2)
In view of Fujimoto, Widder as modified is modified such that data, retrieved from storage medium, is temporarily stored in the memory of said storage device.

Widder, Perkins, Munireddy and Fujimoto are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because it is applying Fujimoto’s known technique (temporarily storing read data in buffer of storage) to data retrieval of Widder as modified ready for improvement to yield predictable result of data transfer (Fujimoto, ¶[38]). 

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Perkins and Munireddy, and further in view of PCI Express (PCI Express Basics Background. Article [online]. Synopsys, 2014 [retrieved on 2019-05-29]. Retrieved from the Internet: <https://pcisig.com/sites/default/files/files/PCI_Express_Basics_Background.pdf>).

Regarding claim 6, Widder in view of Perkins and Munireddy teach the method of claim 1 but do not appear to teach
the receiving the command comprising receiving a series of packets, each packet comprising a start field, end field, and a payload

However, PCI Express teaches
receiving a series of packets, each packet comprising a start field, end field, and a payload (PCI Express teaches, in page 33, transmission of bits that includes start field/sequence 2B (start field), end field/LCRC 1DW (end field) and (header+data payload+ECRC) (payload))
In view of PCI Express, Widder as modified is modified such that the command received at a processor is formatted, utilizing PCI express protocol, to include start field/sequence, end field/LCRC and data payload.

Widder, Perkins, Munireddy and PCI Express are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because PCI Express protocol reduces system overhead due to scheduling and improves bandwidth of actual user data (PCI Express, page 19 PCI-X enhancement chart).

Claim 21 is the device claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Widder in view Perkins and Munireddy, and further in view of Finan (US 9552323).

Regarding claim 15, Widder in view of Perkins and Munireddy teach the storage device of claim 14 and an interface (see claim 14) but do not appear to teach
the interface comprising a Peripheral Component Interconnect Express (PCIe) interface

However, Finan teaches
a Peripheral Component Interconnect Express (PCIe) interface (Fig. 4, col 5 ln 11-46  PCI Express is a layered protocol that includes physical layer, a data link layer, and a transaction layer FIG. 4 is an illustrative diagram showing different data types that can be handled at each respective layer within an exemplary PCIe interface circuitry 240.)
In view of Finan, Widder as modified is modified such that the interface is modified to support PCIe protocol (PCIe interface).

Widder, Perkins, Munireddy and Finan are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because Peripheral Component Interconnect Express (commonly referred to as PCI Express or PCIe) technology is a widely adopted bus standard that provides high-speed serial point-to-point data transfer capabilities between integrated circuits (Finan, col 1 ln 14-18).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Widder in view Perkins and Munireddy, and further in view of Hwang (US 6263399).

Regarding claim 16, Widder in view of Perkins and Munireddy teach the storage device of claim 14, wherein Widder further teaches 
the array of storage media (array of storage media = Fig. 2A  non-volatile memory 104 include non-volatile memory array 142 (see Fig. 2B, ¶[43])) comprising a NAND flash array (Widder teaches that non-volatile memory array 142 includes NAND flash memory cells (see ¶[43]).)
(¶[43]  FIG. 2B is a block diagram illustrating exemplary components of a non-volatile memory die 104 in more detail. The non-volatile memory die 104 may include a non-volatile memory array 142. The non-volatile memory array 142 may include a plurality of non-volatile memory elements or cells, each configured to store one or more bits of data. The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration)

As previously noted, in claim 14 and 16, Widder in view of Perkins and Munireddy teach the array of storage media comprising a NAND flash array and a storage device comprising a processor but do not appear to explicitly teach
a NAND flash array connected to the processor via a NAND interface


a NAND flash [array] connected to [the] processor via a NAND interface (Hwang teaches utilizing an interfacing apparatus in order for CPU to communicate/connect with flash memory (see col 3 ln 2-8, Fig. 2).)
(col 3 ln 2-8  In order for a conventional CPU to effectively communicate with a NAND flash memory or other similar memory, it is necessary for an interfacing apparatus to translate the address information received from the CPU into a form usable by the NAND flash memory, and to reorganize byte-level data at the CPU into page or block form)
In view of Hwang, Widder as modified is modified such that CPU communicate/connects with NAND flash array via interface apparatus.

Widder, Perkins, Munireddy and Hwang are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder in the manner described supra because interfacing apparatus would allow for expansion of memory without having to redesign CPU (Hwang, col 1 ln 55-col 2 ln 10). 

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Perkins and Munireddy, and further in view of Abe (US 5906000).

the method of claim 1 and removing mapping from volatile memory (see claim 1 “removing, by the processor of the storage device, the mapping from the volatile memory”) but do not appear to explicitly teach details of said removing as recited in the following limitation
erasing a location in the volatile memory for storing the mapping of LBA values to PBA values and writing with a portion of the retrieved data

However, Abe teaches
erasing a location in [the volatile] memory (memory = cache memory) for storing [the mapping of LBA values to PBA values] data and writing with a portion of [the] retrieved data (Abe teaches responsive to newly read data having higher priority, erasing data in said cache block in cache memory and storing said newly read data in said cache block (see col 5 ln 60-66).  In exemplary embodiment of Fig. 6B, responsive to newly read data X having higher priority than data 1, said data 1 is erased and replaced with data X (see also col 6 ln 4-7).)
(col 5 ln 60-66  On the other hand, if the priority stored in the tag is lower, i.e. if the priority of the newly read data is higher, the cache controller 14 erases data stored in the cache block in the cache memory 18 (if the data stored in the cache block is once changed in the cache memory, it is returned into the original location such as the main storage 20, etc.), thereby writing the newly read data into the cache block (step S12);  col 6 ln 4-7  As is shown in FIG. 6B, if the priority of the new data X is higher, old data 1 is erased from the cache block, and the data X is stored therein together with a tag X which includes a priority corresponding to the data X)


Widder, Perkins, Munireddy and Abe are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Widder as modified in the manner described supra because it would increase volatile memory hit rate (Abe col 6 ln 16-26). 

Claim 23 is the device claim corresponding to the method claim 22 and is rejected under the same reasons set forth in connection with the rejection of claim 22. 

Response to Remarks
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made.  Prior art of record in combination with Munireddy would read upon newly amended limitations of claims 1 and 14.  
Munireddy teaches freeing up DRAM of controller by offloading data from said DRAM to OS disk partition, wherein upon said offloading said DRAM is free of said data.  In view of Munireddy, Widder as modified is modified such that LBA-to-PBA mapping (in volatile memory) is offloaded resulting in said volatile memory being free of said LBA-to-PBA mapping.  
Claims, dependent upon independent claims 1 or 14, stand rejected because said independent claims stand rejected.
Newly added claims 22 – 23 are further rejected as noted supra.

Additional Remarks
In the interest of compact prosecution, it would appear that Applicant intends for independent claims to recite temporarily storing LBA to PBA mapping in volatile memory by removing said LBA to PBA mapping once said LBA to PBA mapping is stored in host (see spec ¶[41]).  However, as recited, said independent claims do not appear to recite dependency of said removing to storing of said LBA to PBA mapping in host.  Examiner suggests amending as follows.
Claim 1:  in response to transmitting the mapping to the host device, removing, by the processor of the storage device, the mapping from the volatile memory
Claim 14:  logic, executed by the processor, for removing, responsive to transmitting the mapping to the host device, the mapping from the volatile memory
This amendment should overcome prior art of record.  However, further search and consideration is required.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.Y/            Examiner, Art Unit 2139   

/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139